               Case 2:20-mj-30483-DUTY ECF No. 1, PageID.1
                                            AUSA:            Filed 11/17/20 Telephone:
                                                     Thomas Franzinger       Page 1 of(313)
                                                                                        11 226-9774
AO 91 (Rev. ) Criminal Complaint            Task Force Officer:     Andrew Carriger               Telephone: (734) 740-4106

                                        UNITED STATES DISTRICT COURT
                                                              for the
                                                Eastern District of Michigan

United States of America
   v.
Mark Nathan Peterson                                                      Case No. Case: 2:20−mj−30483
                                                                                   Assigned To : Unassigned
                                                                                   Assign. Date : 11/17/2020
                                                                                   Description: CMP USA V PETERSON (LH)




                                                   CRIMINAL COMPLAINT

           I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

           On or about the date(s) of             February 24, 2020                in the county of            Wayne          in the
         Eastern         District of       Michigan       , the defendant(s) violated:
                     Code Section                                          Offense Description
18 U.S.C. § 1591                                       Sex Trafficking of a Minor




           This criminal complaint is based on these facts:
see attached affidavit




        Continued on the attached sheet.
                                                                                           Complainant’s signature

                                                                       Andrew Carriger, Task Force Officer, FBI
                                                                                            Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV

        11/17/2020
Date:                                                                                         Judge’s signature

City and state: Detroit, MI                                            Hon. Curtis Ivy, JR., United States Magistrate Judge
                                                                                            Printed name and title
     Case 2:20-mj-30483-DUTY ECF No. 1, PageID.2 Filed 11/17/20 Page 2 of 11




           AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

                                INTRODUCTION

       I, Andrew Carriger, being duly sworn, depose and state the following:


1.     I am employed by the Romulus Police Department as a Police Officer and

have been for approximately eight (8) years. I have been assigned to the Federal

Bureau of Investigation (FBI) as a Task Force Officer (TFO) since January 2016. I

currently work in the Southeast Michigan Trafficking and Exploitation Crimes

(SEMTEC) Task Force. I have experience investigating child sexual exploitation

and human trafficking crimes and have also been trained specifically on these types

of investigations. I have consulted with numerous other SEMTEC agents, including

those that have worked on human trafficking investigations for many years.

2.     This affidavit is made in support of an application for a criminal complaint

and arrest warrant for Mark Nathan Peterson (DOB 6/XX/1970) for a violation of

18 U.S.C. § 1591 (Sex Trafficking of a Minor).

                               PROBABLE CAUSE

3.     On February 24, 2020, Canton Police Officers were dispatched to the

Econolodge Motel (40500 Michigan Ave., Canton, MI) in response to a call for

service on a suspicious situation. The caller stated to Canton dispatch that there

were two or three younger females, believed to be younger than seventeen (17),

who were possibly prostitutes, inside of room #206, with two men standing outside
                                          1
     Case 2:20-mj-30483-DUTY ECF No. 1, PageID.3 Filed 11/17/20 Page 3 of 11




the door and different, older males going in and out of the room. The Econolodge

often houses guests from other states who are traveling in interstate or foreign

commerce.

4.     Canton police responded and made contact with the front desk personnel

from the motel, who stated the following: she is familiar with the male outside of

room #206, he stays at the motel often, and she knows him as Samuel McCoy.

McCoy was coincidentally standing in the lobby of the motel at the time and

officers made contact with him. He was later fully identified as Samuel Lee

“Sincere” McCoy.

5.     McCoy stated to officers that he was at the motel with his cousin and her

friend, and he was going to take them to school. McCoy stated he had no problem

with officers going to room #206 and checking on the occupants. Officers then

went to room #206 and made contact with two females there: minor victim #1, a 14

year-old female (hereinafter MV-1); and minor victim #2, a 15 year-old female

(hereinafter MV-2). McCoy gave the officers (XXX) XXX-7479 as his phone

number.

6.     After learning the true identities of the minor victims, a Canton police

officer contacted MV-2’s mother. MV-2’s mother stated to the officer that McCoy

was not related to either minor victim and that he was “tricking them out.”


                                          2
      Case 2:20-mj-30483-DUTY ECF No. 1, PageID.4 Filed 11/17/20 Page 4 of 11




7.      Federal agents then arrived at the Econolodge motel and McCoy agreed to

speak with them. McCoy admitted that he had rented the room under his own

name, but denied that anything criminal was happening. He gave the federal agents

a different phone number than the one he gave Canton police, (XXX) XXX-2580.1

8.      An open internet search using the (XXX) XXX-2580 number provided by

McCoy located several advertisements for commercial sex acts. These ads appear

to have been posted during the period May to August of 2019. When asked about

the advertisements, McCoy stated he did not post the advertisements, and that the

person who used to have his number must have posted them.

9.      A front desk employee at the Econolodge told agents that McCoy had been

kicked out the motel about a year earlier for prostitution-related activity. McCoy

denied that and said it was because he had a dog in the room.

10.     Surveillance video was obtained from the Econolodge security camera that

was just outside room #206. The surveillance video was from February 22 at

approximately 8:45 pm to February 24, 2020 at approximately 9:00 am. I have

reviewed the surveillance video and I noted the following:

           a. February 22, 2020




1
  This is the same phone number McCoy provided to Canton Officers in July 2019 in a separate
incident.
                                            3
Case 2:20-mj-30483-DUTY ECF No. 1, PageID.5 Filed 11/17/20 Page 5 of 11




        i. 8:44 pm - McCoy, MV-1 and MV-2 arrive at the motel and enter

           room shortly after.

        ii. 10:46 pm - McCoy leaves the room.

       iii. 10:50 pm - Unknown male enters the room.

       iv. 11:24 pm - Unknown male leaves room.

        v. 11:27 pm - McCoy returns to room.

     b. February 23, 2020

        i. 12:16 am - McCoy exits room.

        ii. 12:19 am - Unknown male enters room.

       iii. 12:41 am - Unknown male exits room.

       iv. 12:42 am - McCoy returns to room.

        v. 7:45 am - McCoy leaves room.

       vi. 7:48 am - Unknown male enters room. As explained below,

           based on my investigation, I believe this to be Mark Nathan

           Peterson.

       vii. 8:14 am – Unknown male [Peterson] exits room.

      viii. 8:15 am - McCoy returns to room.

       ix. 10:06 am - MCCOY exits room.

        x. 10:08 am - Unknown male enters room.

       xi. 10:41 am - Unknown male exits room.
                                   4
      Case 2:20-mj-30483-DUTY ECF No. 1, PageID.6 Filed 11/17/20 Page 6 of 11




             xii. 10:43 am - McCoy returns to room.

11.     Through my training and experience, these patterns are consistent with

commercial sex dates. The unknown males stay for approximately 30 minutes, and

McCoy leaves the room shortly before the client or “john” arrives, and he returns

to the room shortly after the date is over.

12.     Federal agents later identified and interviewed another minor victim, a 15

year-old girl (MV-3), whom McCoy had also trafficked. MV-3 provided the phone

number for McCoy of (XXX) XXX-7479. I found this phone number on several

existing internet advertisements posted for commercial sex acts in the Canton,

Michigan, area during February 2020. The photographs in the advertisements were

mainly of MV-3, although some photographs depicted MV-1. I know that the

cellular telephone network and the internet are each instrumentalities of interstate

and foreign commerce.

13.     MV-3 told federal agents that around the middle of February she had

traveled from suburban Detroit to Toledo, Ohio, with McCoy, whom she knew as

“Sincere,” along with an adult female and another 15 year-old minor victim, MV-

4. In Toledo, MV-3 and MV-4 performed commercial sex dates that were arranged

by McCoy and the adult female. After a few days, MV-3 came back to the Detroit

area with McCoy and agreed to continue performing commercial sex dates for him.

McCoy made the advertisements for MV-3 on the internet and listed the phone
                                              5
      Case 2:20-mj-30483-DUTY ECF No. 1, PageID.7 Filed 11/17/20 Page 7 of 11




number (XXX) XXX-7479 to communicate with customers. MV-3 consented to

the search of her cell phone by law enforcement agents, which showed that she had

multiple communications with McCoy about the commercial sex acts. These

included several of the photographs of herself that were used in the advertisements

being sent to McCoy at this number, as well as text messages about dates and

prices sent to MV-3 by McCoy. MV-3 also told agents that McCoy collected the

money from the customers and gave some of it to MV-3.

14.     MV-3 further stated that at some point MV-1 and MV-2 start hanging

around with McCoy, and that MV-2 attempted to do a date for McCoy. MV-3 went

back home shortly after that. MV-3 was shown an advertisement for commercial

sex acts which was posted for February 15, 2020 for the Toledo, OH area. MV-3

identified the phone number in the advertisement as McCoy’s number, (XXX)

XXX-7479, and identified MV-1 and herself in the pictures associated with the

advertisement.

15.     I believe, based on my observations, as well as those of other officers, MV-1

appears to be significantly younger than 18 years old, as do MV-2 and MV-3.

Further investigation has revealed that a relative of MV-3 told McCoy to stay away

from MV-3 as she was only 15 years old. In addition, a relative of MV-2 told

McCoy that MV-2 was also underage.


                                          6
      Case 2:20-mj-30483-DUTY ECF No. 1, PageID.8 Filed 11/17/20 Page 8 of 11




16.     McCoy was arrested on or about April 24, 2020, on a federal criminal

complaint for violation of 18 U.S.C. § 1591, sex trafficking of a minor. He was

indicted by a federal grand jury on June 10, 2020, on one count of the same for

trafficking MV-3.

17.     Records obtained via subpoena from Sprint Corporation showed that the

phone number (XXX) XXX-7479 was assigned to “Sincere McCoy,” and that

account was active from February 8, 2020, to at least March 4, 2020, the date of

the subpoena.

18.     I also obtained call data records for (XXX) XXX-7479 and compared them

to the timestamps from the Econolodge security camera footage. I was able to

identify several phone numbers that communicated with McCoy around and during

the time that MV-1 and MV-2 were at the motel. One of these phone numbers that

appears to be one used by a john was (XXX) XXX-1609.

19.     On February 23, 2020, phone number (XXX) XXX-1609 contacted (XXX)

XXX-7479 via text at 6:49am. 2 There were texts exchanged back and forth

between 6:49am and 7:34am. There were no further texts between those numbers.

There were two voice calls placed from (XXX) XXX-1609 to (XXX) XXX-7479

at 7:44 am and 7:45 am.


2
 The timestamps in the Sprint call detail records are in Central Time. I have converted those to
Eastern Time in this affidavit.
                                                7
      Case 2:20-mj-30483-DUTY ECF No. 1, PageID.9 Filed 11/17/20 Page 9 of 11




20.     From the surveillance video, I observed an unknown male enter the motel

room a short while after the texts stop, i.e., at approximately 7:48 am, as described

above in paragraph 10. No one else enters the room, and the male then leaves the

motel room at 8:14 am. As the male is leaving the room, his face is captured by the

security cameras. Based on my training and experience, I believe this to have been

a half-hour commercial sex date. I know, through my training and experience, that

commercial sex dates are often purchased and sold in half-hour increments, often

referred to as “HH” in online advertisements.

21.     Records obtained via subpoena from Verizon show that the phone number

(XXX) XXX-1609 that was used to communicate with McCoy’s phone

immediately before the above described sex date at the Econolodge has been

assigned to Mark Nathan Peterson, date of birth 06/XX/1970, since approximately

2006 to the present. A federal search warrant was obtained for the Verizon call

detail records of phone number (XXX) XXX-1609. These records match the Sprint

records for (XXX) XXX-7479, showing the times of the text messages and voice

calls between the two numbers on February 23, 2020. The location data from

Verizon for (XXX) XXX-1609 also shows that at the time these calls took place,

the device assigned this number was accessing a cellular tower in the area of I-275

and Michigan Ave. This is where the Econolodge is located.


                                          8
  Case 2:20-mj-30483-DUTY ECF No. 1, PageID.10 Filed 11/17/20 Page 10 of 11




22.   I obtained Peterson’s driver’s license photograph from the Michigan

Secretary of State, as well as public photos on his Facebook page, and compared

them with a still shot from the relevant segment of the surveillance video, and there

is a significant resemblance among them: they all appear to depict a middle-aged,

African-American male of medium complexion, medium build, with a distinctive

mustache that curves down towards the jawline. Therefore, based on the cellular

location information, the communications records, and the surveillance video, I

believe that Peterson is the person who solicited and patronized the minor victim(s)

in the hotel room at the Econolodge, staying in the room with them for

approximately half an hour, which provided him with a reasonable opportunity to

observe them.

23.   Based on this investigation, there is probable cause to believe that, on or

about February 23, 2020, Mark Nathan Peterson violated 18 U.S.C. § 1591 by

soliciting and patronizing a minor female for the purpose of engaging in a

commercial sex act.

24.   On November 9, 2020, I spoke with Peterson via a telephone conversation.

Peterson had originally agreed to meet with me, but did not show up to the meeting

nor answer his phone. Peterson called me back well after the scheduled meet time

from a blocked number. I asked Peterson how I can get in touch with him and if he


                                          9
  Case 2:20-mj-30483-DUTY ECF No. 1, PageID.11 Filed 11/17/20 Page 11 of 11




still had the (XXX) XXX-1609 phone number. Peterson stated that was his “work

phone” and I could still reach him at that number.

                                 CONCLUSION

25.   For the reasons set forth above, I believe probable cause exists that Mark

      Nathan Peterson did violate 18 U.S.C. § 1591 (Sex Trafficking of a Minor).




                                             _______________________
                                             Andrew Carriger
                                             Task Force Officer
                                             Federal Bureau of Investigation


Sworn to before me and signed in my presence
and/or by reliable electronic means.


                                               11/17/2020

HON. CURTIS IVY, JR.
UNITED STATES MAGISTRATE JUDGE




                                        10
